Fili in this information to identify your case:

 

Unilod Staies Barikrupioy Couri for iho:
Norlhern Disirici oi Gaiiiomia

Case number (n" , Chapier you are ii|ing under
13 chapin r
|3 Chapie,r 11

3 Chapier12
d chaplain L_.l Checl< if this is an

amended filing

 

Ofiicia| Form 101
Voluntary Petition for Indi\riduals Filing for Bankruptcy ram

The bankruptcy forma use you and Dobior 1 lo refer to a debtor filing aione. A married couple may file a bankruptcy case iogeiher--oal|ed a
joint casa»-and ln joint cases, ihese forms use you to ask for iniormaiion from both dabiors, For axampie, if a form asks, “Do you own a car,"
the answer would ha yes if either debtor owns a car. Wi\en information ls needed about the spouses separately, the form uses Debtor 1 end
Dabtor 210 distinguish between ihem. in joint oases, one of the spouses must report information as Debi’or 1 and il'le other as Debtor 2. The
same person must be Dsb!or 1 in ali 01 the iorma.

de as complete and accurate as possible. lf two married people are filing iogeiher, boih are equally responsible for supplying correct
iniormaiion. if more space is neodod, attach a separate sheei to ihis iorm. On the iep of any additional pages, write your name and case number
(li known). Answer every quesiinn.

ldeniify Youraelf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ahoul Debtor 1= Ahoui Dobtor 2 (Spouse 0n|y in a doint Gas'e): i
1. Your full name 1
Wriie the name that is on your
government-issued picture geborah 1
ideniii|cation (for axampie. "s_t name F rs‘““me
your drivers iicens¢ or Nillfi%i‘
passpoli). Mii:idle name Middlo name
Brlng your picture Zw'an[ch
identification io your meeting LES‘ name mt name
with iho irusiee.
sumx(sr., Jr.. li. cli) sui¢:x(sr., Jr.. i'i.":ii)
2. Ail other names you gebofah
have used m me last 8 F|rsi name F|rst name
years _|__e_igh
include your married or M|'$¢$le name Middte name
maiden namos, N|i|!@r
Laai name Lasi name
Firsi name Firsi name
Middie name Middle name
Lasi name Lasi name
3. Onlyihe inst 4 digits of
your Sociaisecuriiy xxx “ xx “ _6 1 L ~§-- "Kx _ Xx ” m-- ---- _ _
number or federal on oR
individual faxpayer 9 9 ‘
ideniii‘lcaiion number XX “ xx "_ _ _ _....... X*¢ _ XX ~,MW ~HH m m
(lTiN)
Oiilc|ai Form 101 Voiuniary Petition for individuals Fii|ng for Bankrupiey page 1

 

Case: 18-31252 Doc# 1 Fiied: 11/20/18 Entered: 11/20/18 11:12:25 Page 1 of 8

seem Deborah Nlil|er Zuranioh

t'-'irai Name Midsle Name williams

Case number mcmann

 

4. Any business names
and Emp|oyer
ldenlilioaiion Numhers
(EtN} you have used in
the fast 8 years

|nclude trade names and
doing business as names

Ahout Deblor 1:

cl | have not used any business names or Ele.

Joseph J. Mlller Living Trost dated

Al)oul Debtor 2 (Sponse only in a Joint Caso):

n ! have not used any business names or EiNs.

 

Bus|ness name

October 8, 2007

B\LSii`lSSS mims

 

Buslness name

46_63§_0038
M__WM______

Business name

E§“_

M_

 

s. Where you live

3053 Fi||more Street #245

 

 

 

Numbar Slreol
San Franoisco CA 94123
city slate zip code

San Francisoo County

 

Couniy

ll your mailing address is different from the one
above, till il in here. Note that the court will send
any notices to you al this mailing address

 

 

 

lt Dehtor 2 lives al a different address:

 

Numher St:eet

 

 

C|lyl Slete ZiP Code

 

County

ii Debtor 2'$ mailing address is different from
yours, l|l| lt in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

Number Street Number Sireet

P.O. Box P.O. Box

Cily State ZiP Code Ciiy Staio ZlP Code
s, Why you are choos|ng Check ones Check ono:

this district to file for
bankruptcy

Ci Over the last 180 days before filing this pelllion.
l have lived ln this district longer than in any
other dlelrlct.

Ei l have another reason. Explaln.
(Seo 28 U.S.C. § 1408.)

t am the successor trustee of the

 

Lloseph J. Mii|er t.iving Trust dated

 

Octoloer 8, 2007 whose assets are

 

located within this District.

 

\;l 0ver the last 180 days belore filing this petition
l have lived in this district longer than in any
other disirtct.

cl | have another reason. Explairt.
(Sea 28 U.S.C. § 1403.)

 

 

 

 

 

 

Oiilctal Form 101

Case: 18-31252

Vo|unlary Pellllon lor individuals Fll|ng lor Bani¢ruplcy page 2

Doc# 1 Filed: 11/20/18 Entered: 11/20/18 11:12:25 Page 2 of 8

 

 

 

 

never Deborah i\iii|ler Zuranich case number nom

First lime Mtdlllo Na¢no Larl items

m Tell the court About Yuur Bankruptcy Casa

T. The chapter of the Check one. (For a brief description of eachE see Noiice Roquired by 11 U.S.C. § 342(b) for individuals Fiiing
Bankmp{¢y code you for Bankrupicy (Form 2010)}. Also. go to the top of page 1 and check the appropriate box.
are choosing to file
under 53 Chapter 7

 

53 Chapter 11
Cl Chapter 12

Chapter 13

'j a. How you will pay the fee ij 1 will pay the entire fee when l tile my petition. Piease check with the olerl<’s office in your
' local court for more details about how you may pay. Typica|ly, if you are paying the fee
yourseif. you may pay with cash, cashier‘s checi<. or money order. |f your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a ore-printed address

>Qqneod to pay the fee in installments if you choose this option. sign and attach the
ppiicarion for individuals to Pa y 'i'he Fiiing Fee in installments (Ofiicial Form 103A).

 

l:] l request that my fee be waived (You may request this option only if you are friing for Chapter 7.
By law, sludge may, but is not required to, waive your fee. and may do so oniy if your income le
less than 150% cline ofiicial poverty line that applies to your family size and you are unaon to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pay the fee in installmenis). lf you choose this option, you must fill out the Appiicaiion to Have the
Chapter 7 Filing Fee War'ved (Ofnctal Form 1038) and file it with your petition.
< 9. |-tave you filed for 13 No
:;“s';‘§';§;";§.`f"“'“ "‘° g ~,»es_ mama Northem comm on man 10/1 6/2017 em number 17-Bi<~31ose-HLB
MM.i DDiYYYY
§ gm Nonhem Dlst CA When 09/1 8/201 8 me number 18-3K~31023-HLB
MMr nowva
Dlstrict When Cese number
MMi omva
m Are any bankruptcy No
cases pending or being
mud by a spouse who is i:l Yoe. Doblor Reiatlonshipto you
not filing this 6359 Wi\h msmc{ Whar\ Caso number. if known
you, or by a business ` MM y ug ;YYVY
partner, or by an
affilialo?
Dehtor Re|et|onsttip to you
Dlstricl when Case number. li known
MM i DDI‘\’YYY
"- D°_v°" rem tl°“l' 21 No. co to line 12.
res’d°"°e? q Yes. Has your iandiord obtained an eviction judgment against you?
E.'l No. co to line 12,
U Yes. Fiil out indict StalementAi)oui an Eviciion Judgmani Agalnsi You (Forrn totA) and file it as
part of this bankruptcy pelition.
Oiilcla| Form 101 Volunlary Patilirm for individuals Fi|lng lor Bankruplcy page 3 ;

 

Case: 18-31252 Doc# 1 Filed: 11/20/18 Entered: 11/20/18 11:12:25 Page 3 of 8

Debtor 1

Deioorah Mi||er Zuranich oasenumnewmw,,

first flame Mi:tdto Name

LBSE Nlm€\'

 

Report About Any Businessas You Own as a Sote Proprietor

12. Are you a sole proprietor

of any tult- or part-time
business?

A sole proprietorship is a
business you operate as en
individuat. and is not a
separate legal entity such es
a corporation. partnership or
LLC.

lt you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition

§ 13. Are you tillng under

Chapter 11 of the
Bnnkruptcy Code and
are you a small business
dehlcr‘?

t-“or e definition of small

business debtor, see
11 U.S.C. § 101(51D).

ill No. eo to Part 4.
a Yea. Name and location cf business

Joseph J. iViEi|er Living Trust dated 10-8-2007

Name of businees. |fat‘iy'

3053 Fii|more Slreet #245
Number Slreel

 

 

San Francisco CA 94123
Clty Stete ZiP Coda

Check the appropriate box to describe your business:

Cl Heetth Care Bustness (as defined in 11 U.S.C. § 101(27A))
a S|ngie Aeset Reei Estate (as defined in 11 U.S.C. § 101(51|3))
Ci stockbroker (as earned in 11 u.s.c. § rouse/xii

a Commodiiy Broker (as defined in 11 U.S.C. § 101(6))

la stone of the above

if you are filing under Chepter 11, the court must know whether you are a small business debtor so that il
can set appropriate deadlines ifyou indicate that you are a sme|t business debtor, you must attach your
most recent balance sheet. statement of operations cash-now statemenl. and federal income tax return or if
any of these documents do not e)cist. follow the procedure in 11 U.S.C. § 1116(1}{5).

21 No. i am not filing under Chspter 11.

i:l No. iam filing under Chapter 11, but l am NOT a smait business debtor according to tire definition in
the Benkruptoy Code.

m Yes. i am filing under Cbapter 11 and | am a small business debtor according to the delinilion in the
Banfrruptcy Code.

Report if You own or Have Any Hazardous Proper|y or Any Properl:y ‘l'hat Needs immediate Attention

r

 

§ 14. Do you own or have any

property that poses or le
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example do you own
perishable goods, or livestock
that must be feci, or a building
that needs urgent repetrs?

Oft|ciei Form 101

No
Cl Yes. What is the nazard?

 

 

 

if immediate attention is needed, why is il needed?

 

 

Where is the property?

 

 

 

Number Slreei
City State Z|P Coda
Vo|untary Petitlon for individuals filling for Ban|rruptcy page 4

Case: 18-31252 Doc# 1 Filed: 11/20/18 Entered: 11/20/18 11:12:25 Page 4 018

 

 

Doblor 1

Ftrilttarno trildrfio Name

Case number rvmwnl

Lasl Name

Expialn Your Efforts to Receive a Briel‘|ng Aboul: Credit Counseting

; ls. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you tile for
bankru ptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to hie.

li you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you pald, and your creditors
can begin collection activities
again.

Of“ficiat Form 101

Ahout Bebfor 't=

You must check one:

a t received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy palition, and t received a
certificate of compietton.

Attach a copy of the certificate and the payment
plan, if any. that you deveiopetl with the agency

t:l l received a briefing from on approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate ot completion

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian. if any.

Cl l certify that t asked for credit counseling
services from an approved agency, but Wa'.\
unable to obtain those services during the 1
days after l made my request, and exigent
circumstances merit a fill-clay temporary waiver
of the requirement.

To ask for a 150-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain il before you filed for
bankruptcyl and what exigent circumstances
required you tuttle this case.

Your case may be dismissed if the court ls
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcyl

it the court ls satisfied with your reasons, you must
stt§| receive a briefing within 30 days after you flie.
You must me a certificate from the approved
agency. along with a copy of the payment plan you
developed1 if any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

a t arn not required to receive a briefing about
credit counseling because otr

[] incapacity l have a mental illness or a mental
deficiencythat makes mo
incapable of realizing or making
rational decisions about finances.

El Disabitity. Niy physical disability causes me
to be unable to participate in a
briefing in person, by phone. or
through the internct. oven etter t
reasonably tried to do so.

l:l Active duty. | am currently on active military
duty in a miittary combat zono.

lt you believe you are not required to receive a
briefing about credit counsei|ng. you must file a
motion for waiver of credit counseling with the court.

About Debfor 2 {Spouse Only in a Joint Case):

You must check one:

l:l l received a briefing from an approved credit
counseling agency within the 180 days before E
nlecl this bankruptcy petition, and l received a
certificate of completion

Altacb a copy ofthe certificate and tile payment
plan, if any, that you developed with the agenoy.

Ei t received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but t do not have a
certificate of completion.

W|th|n 14 days after you file this bankruptcy pelitlon.
you MuST fite e copy of the certificate and payment
plan, if eny.

[] l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 1
days after l made my request, and exigent
circumstances merit a tilt-day temporary waiver
cf the requirement.

To ask for a 30»day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the brieflrtg. why
you wore unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to fits this cese.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fliel
You must mo a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. |f you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

g l am not required to receive a briefing about
cred|t counseling because oft

m incapacity. t have a mental illness or a mental
deficiency that makes me
incapable of realizing cr making
rational decisions about finenc:es.

l;l D|sabl|ity. Niy physical disabii|ty causes me
to be unebte to participate in a
briefing in person. by phone, or
through the tnternet. even afteri
reasonably tried to do so.

m nctlve duty. i am currently on active military
duty in a military combat zone.

ifyou believe you arc not required to receive a
briefing about credit ccunseiing. you must file a
motion for waiver of credit connecting with the court.

Vclunfery Petiflon for individuals Flllng for Ber\lrruptcy page 5

Case: 18-31252 Doc# 1 Filed: 11/20/18 Entered: 11/20/18 11:12:25 Page 5 of 8

 

 

 

Dei)tort DebOiB.h Mt"€i‘ Zth'ai'iiCh Case number llrkrlovnl .

Flirl Name Mlddia Name tall Name

m Answer Those duestions for Reporting Purpoaes

' 16a. Are your debts primarily consumer debts? Consumar debts are delined ln 11 U.S.C. §101(8)
f 16' What kind °f d°ms d° as incurred by an individual primarily for e personai, tamity. or household purpose."

you have?
l No. core lino icb.
il] Yes. cooling 17_

16b. Are your debts primariiy business debis? Buslnese debts are debts lhal you incurred lo oblain
money for a businese or investment or through the operation of the business cr investment

Ci No. Gotoline 160.
a Yes. Gcto line 17.

 

16c. State the type of debts you owe that are not consumer debts or business debte.
debts incurred and owed by the Joeeph d. |Vl‘llter Living Truet

 

 

1r. Are you lll|ng under

 

 

 

 

Chapier 'i'? No. | am not iiiing under Chapter 7, Go to line 18.
no you esi|ma¢e that after E] Yes. l am liling under Chapter 7. Do you estimate that alter any exempt property le excluded and
any exempt property la administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and r_“; No
administrative expenses
are paid that funds will he a Y‘°'S
available for distribution
to unsecured orediiors?
ia. now many creditors do £".Zt role E] 1,000~5.000 lZl 25,001-50,000 §
1 you estimate that trw Ei sues EJ 5,001-10,000 Ei 50.001-100.000
°W@? ij 100-199 ill 10.001-25.000 ill More than ico.occ
Cl 200-999
l 19. l-low much do you Ci $0-$50,000 l;t $i,oco,coioio million ill $scc,ooo,eor-$t billion
estimate ¥°t't' assets t¢t U $50.001-$100,000 |Zl $10.000,001-$50 mellon ill $1,000,000,001-$10 ciillon
be W°"‘h? 2 $100,001$500.000 |J $50.000,001$100 million ill $10.000.000,001-$50 vlz§ion
El $500,001~$1 million E.`.i $100,000,001-$500 mlrlon iIl Moro loan sec binion
' !
-20. How much do you i.`.l co-$so,coo $1.000,001-$10 milton iIl $500,000,001-$1 billion
estimate your tiablllti¢$ lIl cco.ooi-$lcc,ccc iii eio,col),ooi-ssc mellon iIl $i.oco.coc.ooi-$io billion
¢° h°? El sico.cm-$eco,coo El $50.000,001-$100 million iIl eio.occ,ccc,cor-tso billion t
El csoo,oolcl million Cl $100,000,001-$500 million iii nom lion isc dillon 11

Part 7: Slqn Below

 

l have examined this petition and | declare under pena!iy of perjury that lite information provided is true and
' F°r you correct

|f l have chosen to file under Chepter 7. i am aware that l may proceed, if ellg|blo, under Chapter ?'. 11,12, or 13
of title 11. Untted Siaios Code. l understand the relief aveiiebte under each chapter, and t choose to proceed
under Chapter ?.

 

lt rio attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me tilt out
this docurnent, l have obtained and read the notice required by 11 U.S.C. § 342(!)).

| request relief in accordance with the chapter of title 11, i}nited Siaies Code, specitied in this petiticn.

l understand making a false statementl concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 yearS. or both

   

 

18 U.S.C. 88152. 13411 1511 and 3571_ §

x o __ regan i.x
S_lg;i§i:e of hector 'i Stgnature of Debtor 2
Execuied on l ‘ d 20# 20 \ 3/ Executed on

MM IDIJ IYYYY

 

Ofticial Forrn 101 \l'olnntary Fotltion for individuals Filing for Banlrruptcy page 6

 

 

Case: 18-31252 Doc# 1 Filed: 11/20/18 Entered: 11/20/18 11:12:25 Page 6 of 8

gallon Deborah l\/lil|er Zuranich casenumhmm.,,m]

Fl;sl Name lrl£ddlvml!\° LAslNamn

 

__.._... . ...A. . . . _......._... . . `,._._,,__`:E:_._ _.,_._ _ . .. _ .. .. l. ` _

|, the attorney for the debtor{s) named in Ihis pallllcn. declare thai l have |nformed the debtor(s) about el|g|bl|lly
f F°r y°"r a“°m°y’ " you are to proceed under Chapler 7. 11. 12. or 13 ol lllla 11, Un|ted Slafes Code. and have explalned the rel|ef
1 r°p'°s°"‘°d by one available under each chapter for which lbs person ls aligible. l also certify lhal l have delivered lo fha debtor($)
1 the nol|ce required by 11 U.S.C. § 342{b) and, in a case |n which § 707(!)){4}{D) applies. certify that | have no
: ll you are not represende momeng auer an inquiry mac the mmrmallon fn me schedules fred wl¢h ma petition ls lncerrecz.
l by an allornay, you do not

 

 

 

 

 

 

 

 

 

 

 

z need to file this page
’ X N/A male
S|gnalure of Allorney !or Deblor , MM f DD l Y¥YY
N/A
Pr|nted name
Ffrm name
NIA
Number Slresl
N/A
Ciiy Stale Z|P Cede
Conlar:t phone Ema§! address
Elar number Slale
Ofllcla| Fon'n 101 Volun\ary Palilion for lmllvldua|s Flllng for Banhruplcy page 7

Case: 18-31252 Doc# 1 Filed: 11/20/18 Entered: 11/20/18 11:12:25 Page 7 of 8

 

 

Dehtor 1

For you if you are filing this
l bankruptcy without an
` attorney

§ ll you are represented by

' an attorney, you do not
need to file this pager

 

Ott`lcla| Form 101

CaSe: 18-31252 DOC# 1 Filed: 11/20/18 Entei‘ed: 11/20/18 11212:25

Del:)orah Mlllor Zuranich

Flret Numl! MldillB Name

 

 

Csse number narrower
last hide

 

The law allows you. es en individual. to represent yourself |n bankruptcy court, but you
should understand that many people lind it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualilisd attorney.

To be successful you must correctly tile and handle your bankruptcy case. The rules are very
tochni_cal, and a mistake or inaction may affect your rlghts. For example. your case may be
dismissed because you did not file a required document pay a fee on tlme. attend a meeting or
hearing, or cooperate with the court. case lrustse, U.S. trustee. bankruptcy administration cr audit
firm lf your case is selected for audit ll that happens, you could lose your right to tile another
case, or you may lose protectionsl including the benefit of the automatic stay.

Ycu must list all your property and debts in the schedules that you are required to tile with the
court. Even if you plan to pay a particular debt outside of your bankruptcy. you must list that debt
in your schedules |f you dc not list a debt, the debt may not be discharged lf you do not list
property or property claim lt as exempl, you may not be able to keep the property. The]udge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
cass, such as destroying cr hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly eudlted to determine if debtors have been accurate. truthlul. and completel
Bankruptcy fraud is s serious crime; you could ha lined and lmprlsoned.

ll you decide to tile without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourseli. To be
successtu|. you must be familiar with the Unlted Stales Bankruplcy Code. the Fec|eral Rules of
Bankruptcy Prooedure, and the local rules cline court in which your case ls ltied. You must also
be familiar with any slate exemption laws that apply.

Are you aware that tlling for bankruptcy ls a serious action with long-term financial and legal
consequences?

l:l No

g Yes

Are you aware that bankruptcy fraud is a serious crime another ll your bankruptcy forms are
inaccurate or incomplete you could be fined cr lmprlsoned?

l:l No

m Yes

Did you payor agree to pay someone who is not an attorney to help you illl out your bankruptcy forms?
q No

l;l Yee. Name ct Person .
Atlach Benkruplcy Peiillcn Preparer's Nolice, Deciaraiion, and Signature (Oitlclai Fcrrn 119).

By signing here, l acknowledge that l understand the risks involved in filing without an allorney. l
have read and understood this nolice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights orprcperty il l do not properly handle the case.

   
 

` lgnalure oll)ebtor l

n--co~zol§”
W»noo rwvr

Coniecl phone (916) 952”01 16

 

     

Slgnsiure of Debtor 2

Dete Date

MMI DD !YYYY

Contact phone

Cell phone Cet§ phone

 

emalladdrasr, paoiiioparkreaity@icloud.com

Emali address

         

Voluntsry Pell!ion for lndtvtduals Flllng for Banl-rruptoy page 8

Page 8 of 8

 

 

 

